



Exhibit 10.3


Restricted Stock Units Award
To Board of Directors
TRIMAS CORPORATION
2017 EQUITY AND INCENTIVE COMPENSATION PLAN
RESTRICTED STOCK UNITS AGREEMENT


TriMas Corporation (the “Company”), as permitted by the TriMas Corporation 2017
Equity and Incentive Compensation Plan (“Plan”), and as approved by the
Committee, has granted to the individual listed below (“Grantee”), a Restricted
Stock Units award (“Award”) for the number of Restricted Stock Units set forth
below (“Restricted Stock Units”), subject to the terms and conditions of the
Plan and this Restricted Stock Units Agreement (“Agreement”).
Unless otherwise defined in this Agreement, the terms used in this Agreement
have the same meanings as defined in the Plan. The term “Service Provider” as
used in this Agreement means an individual actively providing services to the
Company or a Subsidiary. A Service Provider includes a member of the Board.
I.    NOTICE OF AWARD
Grantee:
[specify Grantee’s name]
Date of Agreement:
As of [enter date]
Date of Grant:
May 1, 2018
Number of Restricted Stock Units:
[number of Restricted Stock Units]



II.    AGREEMENT
A.    Grant of Restricted Stock Units. The Company has granted to Grantee (who,
pursuant to this Award is a Participant in the Plan) the number of Restricted
Stock Units set forth above, subject to adjustment as provided in this
Agreement. The Restricted Stock Units evidenced by this Agreement are payable
only in shares of Common Stock as described in Section II.A.2. Notwithstanding
anything to the contrary anywhere else in this Agreement, the Restricted Stock
Units subject to this Award are subject to the terms and provisions of the Plan,
which are incorporated by reference into this Agreement.
1.    Vesting.
(a)General. Subject to Section II.A.1(b), the Restricted Stock Units will vest
in full on the first anniversary of the Date of Grant (the “Vesting Date”),
subject generally




--------------------------------------------------------------------------------





to Grantee’s continued status as a Service Provider through such Vesting Date.
In particular, this Award is subject to Section 18(c) of the Plan.
(b)Termination of Service; Forfeiture. Any unvested Restricted Stock Units
subject to this Award will be canceled and forfeited if Grantee terminates as a
Service Provider, or if Grantee’s status as a Service Provider is terminated by
the Company, for any reason before the Vesting Date; provided, however, if
Grantee ceases to be a Service Provider prior to the Vesting Date as a result of
Grantee’s death, Disability or Retirement, Grantee shall fully vest in the
Restricted Stock Units subject to this Award as of the date on which Grantee
ceases to be a Service Provider due to Grantee’s death, Disability or
Retirement.
(c)Disability Definition. For purposes of this Agreement, “Disability” (and
similar terms) means Grantee’s physical or mental condition resulting from any
medically determinable physical or mental impairment that renders Grantee
incapable of engaging in any substantial gainful employment and that can be
expected to result in death or that has lasted or can be expected to last for a
continuous period of not less than 365 days. Notwithstanding the foregoing,
Grantee shall not be deemed to be Disabled as a result of any condition that:
(1)    was contracted, suffered, or incurred while Grantee was engaged in, or
resulted from Grantee having engaged in, a felonious activity;


(2)    resulted from an intentionally self-inflicted injury or an addiction to
drugs, alcohol, or substances which are not administered under the direction of
a licensed physician as part of a medical treatment plan; or


(3)    resulted from service in the Armed Forces of the United States for which
Grantee received or is receiving a disability benefit or pension from the United
States, or from service in the armed forces of any other country irrespective of
any disability benefit or pension.


The Disability of Grantee and the date on which Grantee ceases to be a Service
Provider by reason of Disability shall be determined by the Committee, in
accordance with uniform principles consistently applied, on the basis of such
evidence as the Committee and the Company deem necessary and desirable, and its
good faith determination shall be conclusive for all purposes of the Plan. The
Committee or the Company shall have the right to require Grantee to submit to an
examination by a physician or physicians and to submit to such reexaminations as
the Committee or the Company shall require in order to make a determination
concerning Grantee’s physical or mental condition; provided, however, that
Grantee may not be required to undergo a medical examination more often than
once each 180 days. If Grantee engages in any occupation or employment (except
for rehabilitation as determined by the Committee) for remuneration or profit,
which activity would be inconsistent with the finding of Disability, or if the
Committee, on the recommendation of the Company, determines on the basis of a
medical examination that Grantee no longer has a Disability, or if Grantee
refuses to submit to any medical examination properly requested


-2-

--------------------------------------------------------------------------------





by the Committee or the Company, then in any such event Grantee shall be deemed
to have recovered from such Disability.


(d)Retirement Definition. For purposes of this Agreement, “Retirement” means
termination of Grantee’s status as a Service Provider with the consent of the
Committee after attaining age 55 and five years of service with the Company and
its Subsidiaries.
2.    Settlement.
(a)General. Subject to Section II.A.2(b) below, and as soon as administratively
practicable following (but no later than thirty (30) days following) the Vesting
Date, the Company shall issue Grantee one share of Common Stock for each vested
Restricted Stock Unit.
(b)Other Payment Events. Notwithstanding Section II.A.2(a), to the extent the
Restricted Stock Units are vested as a result of Section II.A.1(b) (and have not
previously been settled) on the date of Grantee’s separation from service
(within the meaning of Treasury Regulation Section 1.409A-1(h)), the Company
shall issue Grantee one share of Common Stock for each vested Restricted Stock
Unit as soon as practicable following (but no later than thirty (30) days
following) the date of such separation from service.
3.    Dividend Equivalent Rights. Grantee shall be credited with cash per
Restricted Stock Unit equal to the amount of each cash dividend paid by the
Company (if any) to holders of Common Stock generally with a record date
occurring on or after the Date of Grant and prior to the time when the
Restricted Stock Units are settled in accordance with Section II.A.2 hereof. Any
amounts credited pursuant to the immediately preceding sentence shall be subject
to the same applicable terms and conditions (including vesting, payment or
forfeitability) as apply to the Restricted Stock Units based on which the
dividend equivalents were credited, and such amounts shall be paid in either
cash or Common Stock, as determined by the Committee in its sole discretion, at
the same time as the Restricted Stock Units to which they relate. If such
amounts are paid in Common Stock, the number of shares so paid shall be rounded
down to the nearest whole number and shall be determined by dividing such
credited amounts by the Market Value per Share on the payment date.
4.    Rights as a Shareholder. Grantee will not have any rights of a stockholder
(including voting and dividend rights) with respect to the Restricted Stock
Units covered by this Award (except as otherwise provided in Section II.A.3).
5.    Adjustments. The Restricted Stock Units covered by this Award will be
subject to adjustment as provided in Section 11 of the Plan.
B.    Other Terms and Conditions.
1.    Non-Transferability of Award. Except as described below, this Award and
the Restricted Stock Units subject to this Award may not be sold, pledged,
assigned, hypothecated,


-3-

--------------------------------------------------------------------------------





transferred, or disposed of in any manner other than by will or by the laws of
descent or distribution. The terms of this Award are binding on the executors,
administrators, heirs, successors and assigns of Grantee.
2.    Taxes. Grantee is responsible for the payment of any and all taxes that
arise with respect to this Award. Grantee agrees to tender sufficient funds to
satisfy any applicable taxes arising in connection with the vesting of the
Restricted Stock Units (or other applicable events) under this Award.
3.    Dispute Resolution. Grantee and the Company agree that any disagreement,
dispute, controversy, or claim arising out of or relating to this Agreement, its
interpretation, validity, or the alleged breach of this Agreement, will be
settled exclusively and, consistent with the procedures specified in this
Section II.B.3, irrespective of its magnitude, the amount in controversy, or the
nature of the relief sought, in accordance with the following:
(a)Negotiation. Grantee and the Company will use their best efforts to settle
the dispute, claim, question or disagreement. To this effect, they will consult
and negotiate with each other in good faith and, recognizing their mutual
interests, attempt to reach a just and equitable solution satisfactory to both
parties.
(b)Arbitration. If Grantee and the Company do not reach a solution within a
period of 30 days from the date on which the dispute, claim, disagreement, or
controversy arises, then, upon written notice by Grantee to the Company or the
Company to Grantee, all disputes, claims, questions, controversies, or
differences will be submitted to arbitration administered by the American
Arbitration Association (the “AAA”) in accordance with the provisions of its
Employment Arbitration Rules and Mediation Procedures (the “Arbitration Rules”).
(1)    Arbitrator. The arbitration will be conducted by one arbitrator skilled
in the arbitration of executive employment matters. The parties to the
arbitration will jointly appoint the arbitrator within 30 days after initiation
of the arbitration. If the parties fail to appoint an arbitrator as provided
above, an arbitrator with substantial experience in executive employment matters
will be appointed by the AAA as provided in the Arbitration Rules. The Company
will pay all of the reasonable fees, if any, and expenses of the arbitrator and
the arbitration, unless otherwise determined by the arbitrator. Each party to
the arbitration will be responsible for his/its respective attorneys fees or
other costs of representation.
(2)    Location. The arbitration will be conducted in Oakland County, Michigan.
(3)    Procedure. At any oral hearing of evidence in connection with the
arbitration, each party or its legal counsel will have the right to examine its
witnesses and cross-examine the witnesses of any opposing party. No evidence of
any witness may be presented in any form unless the opposing party or parties
has the opportunity


-4-

--------------------------------------------------------------------------------





to cross-examine the witness, except under extraordinary circumstances in which
the arbitrator determines that the interests of justice require a different
procedure.
(4)    Decision. Any decision or award of the arbitrator is final and binding on
the parties to the arbitration proceeding. The parties agree that the
arbitration award may be enforced against the parties to the arbitration
proceeding or their assets wherever they may be found and that a judgment upon
the arbitration award may be entered in any court having jurisdiction.
(5)    Power. Nothing contained in this Agreement may be deemed to give the
arbitrator any authority, power, or right to alter, change, amend, modify, add
to, or subtract from any of the provisions of this Agreement.
The provisions of this Section II.B.3 survive the termination or expiration of
this Agreement, are binding on the Company’s and Grantee’s respective
successors, heirs, personal representatives, designated beneficiaries and any
other person asserting a claim described above, and may not be modified without
the consent of the Company. To the extent arbitration is required, no person
asserting a claim has the right to resort to any federal, state or local court
or administrative agency concerning the claim unless expressly provided by
federal statute, and the decision of the arbitrator is a complete defense to any
action or proceeding instituted in any tribunal or agency with respect to any
dispute, unless precluded by federal statute.
4.    Section 409A of the Code. To the extent applicable, it is intended that
this Agreement and the Plan comply with or be exempt from the provisions of
Section 409A of the Code. This Agreement and the Plan shall be administered in a
manner consistent with this intent, and any provision that would cause this
Agreement or the Plan to fail to satisfy Section 409A of the Code shall have no
force or effect until amended to comply with Section 409A of the Code (which
amendment may be retroactive to the extent permitted by Section 409A of the Code
and may be made by the Company without the consent of Grantee).
5.    No Continued Right as Service Provider. Nothing in the Plan or in this
Agreement confers on Grantee any right to continue as a Service Provider, or
interferes with or restricts in any way the rights of the Company or any
Subsidiary of the Company, which are hereby expressly reserved.
6.    Severability. If any provision of this Agreement or the application of any
provision hereof to any person or circumstances is held invalid or
unenforceable, the remainder of this Agreement and the application of such
provision to any other person or circumstances shall not be affected, and the
provisions so held to be invalid or unenforceable shall be reformed to the
extent (and only to the extent) necessary to make it enforceable and valid.
7.    Governing Law. This Agreement is governed by and construed in accordance
with the laws of the State of Delaware, notwithstanding conflict of law
provisions.
8.    Electronic Delivery. The Company may, in its sole discretion, deliver any
documents related to the Restricted Stock Units and Grantee’s participation in
the Plan, or future


-5-

--------------------------------------------------------------------------------





awards that may be granted under the Plan, by electronic means or request
Grantee’s consent to participate in the Plan by electronic means. Grantee hereby
consents to receive such documents by electronic delivery and, if requested,
agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.
8.    Amendments. Any amendment to the Plan shall be deemed to be an amendment
to this Agreement to the extent that the amendment is applicable hereto;
provided, however, that (a) no amendment shall materially adversely affect the
rights of Grantee under this Agreement without Grantee’s written consent, and
(b) Grantee’s consent shall not be required to an amendment that is deemed
necessary by the Company to ensure compliance with Section 409A of the Code or
Section 10D of the Exchange Act.
8.    Relation to Plan. This Agreement is subject to the terms and conditions of
the Plan. In the event of any inconsistency between the provisions of this
Agreement and the Plan, the Plan shall govern. The Committee acting pursuant to
the Plan, as constituted from time to time, shall, except as expressly provided
otherwise herein or in the Plan, have the right to determine any questions which
arise in connection with this Agreement.


(Signature Page Follows)


-6-

--------------------------------------------------------------------------------





This Agreement may be executed in two or more counterparts, each of which is
deemed an original and all of which constitute one document.
TRIMAS CORPORATION
Dated as of: [grant date]
By:    /s/ Joshua A. Sherbin                          
Name: Joshua A. Sherbin
Title: Senior Vice President and General Counsel
 
 





GRANTEE ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS AGREEMENT, NOR IN THE PLAN,
CONFERS ON GRANTEE ANY RIGHT WITH RESPECT TO CONTINUATION AS A SERVICE PROVIDER
OF THE COMPANY OR ANY PARENT OR SUBSIDIARY, NOR INTERFERES IN ANY WAY WITH
GRANTEE’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE GRANTEE’S SERVICE PROVIDER
RELATIONSHIP AT ANY TIME, WITH OR WITHOUT CAUSE AND WITH OR WITHOUT PRIOR
NOTICE.
BY CLICKING THE “ACCEPT” BUTTON BELOW, GRANTEE ACKNOWLEDGES RECEIPT OF A COPY OF
THE PLAN AND REPRESENTS THAT GRANTEE IS FAMILIAR WITH THE TERMS AND PROVISIONS
OF THE PLAN. GRANTEE ACCEPTS THIS AWARD SUBJECT TO ALL OF THE TERMS AND
PROVISIONS OF THIS AGREEMENT AND THE PLAN. GRANTEE HAS REVIEWED THE PLAN AND
THIS AGREEMENT IN THEIR ENTIRETY. GRANTEE AGREES TO ACCEPT AS BINDING,
CONCLUSIVE AND FINAL ALL DECISIONS OR INTERPRETATIONS OF THE COMMITTEE UPON ANY
QUESTIONS ARISING UNDER THE PLAN OR THIS AWARD.






-7-